DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/4/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/4/2021. In particular, original Claim 1 has been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520).




	Regarding the new limitations in claim 1, i.e. ii)when X4 is C(R4) then the group represented by 
    PNG
    media_image1.png
    105
    142
    media_image1.png
    Greyscale
 in Formula 2 is a C3-C10 cycloalkenyl, a C1-10 heterocycloalkenyl group, a C6-C60 aryl group, etc., it is noted that as set forth in Paragraph 15 of the previous Office Action, Boudreault et al discloses the ligand:

    PNG
    media_image2.png
    271
    241
    media_image2.png
    Greyscale
.
In this ligand, the recited group X4 is C(R4) and the group R3 is H or an aryl such as phenyl, alkyl such as methyl, or combinations thereof ([0068], [0047], and [0053]). Thus, the reference discloses the recited group 
    PNG
    media_image1.png
    105
    142
    media_image1.png
    Greyscale
 is phenyl, i.e. a C6 aryl and where the recited group R1 is an alkyl such as methyl.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520) as applied to claims 1-19 above, and in view of Fidler et al (US 2002/0132275).

The rejection is adequately set forth in Paragraph 16 of the Office Action mailed on 8/3/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the amendments to the claims, the 35 U.S.C. 103 rejection of the claims over Xia et al as set forth in the previous Office Action are hereby withdrawn.

Regarding Boudrealt et al, Applicants argue that Paragraph [0026] of the reference discloses that least one of R3 or R4 comprises a chemical group selected from the group consisting of alkyl, cycloalkyl, partially fluorinated alkyl, partially fluorinated cycloalkyl and combinations thereof and therefore the groups disclosed in this section of the reference are not included in the group corresponding to CY1 of the present claims. However, it should be noted that Paragraph [0026] of the reference does not disclose that at least one of R3 or R4 is one the disclosed groups. Rather, Paragraph [0026] of the reference discloses that one of R3 or R4 comprises one of the disclosed groups. That is, R3 and R4 as disclosed in Paragraph [0026] may either be: (a) one of the groups disclosed in this section of the reference or R3 and R4 may be a combination of groups, i.e. R3 and R4 are a combination formed of two (2) or more groups as long as one group in the combination is that disclosed in Paragraph [0026], and another group is one disclosed in Paragraph [0026]. 
Support for the Examiner’s position is found in Paragraphs [0025] and [0026] of the reference. Specifically, Paragraph [0025] discloses:

	“[w]herein R1, R2, R3, R4, R', and R'' are (emphasis added) each independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof (emphasis added); and wherein any two adjacent substituents are optionally joined to form into a ring”.

Thus, this section of the reference requires that R3 and is one or a combination of groups. This is contrast with Paragraph [0026] which discloses that one of R3 or R4 comprises one of the disclosed groups, i.e.

“[w]herein at least one of R3 and R4 comprises (emphasis added) a chemical group selected from the group consisting of alkyl, cycloalkyl, partially fluorinated alkyl, partially fluorinated cycloalkyl, and combinations thereof”.

Thus, this section discloses that R3 and R4 are open to the inclusion of other groups such as those in Paragraph [0026] as long as R3 or R4 contain one of the groups disclosed in Paragraph [0026].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767